DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the claims filed 09/08/2020.
Claims 1-12 are pending in the application and are hereby examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 recites a protein source that has a percentage MW distribution of 83-88% of ≥ 5,000 Da, 3-4% of 2,000-4,999 Da, 9% (or 7% or 5%) of 500-1,999 Da and 3-4% ≤ 499 Da. However, given that the claims merely recite a protein source but not a protein, it is not clear what substance(s) are having the aforementioned percentage and molecular weight. Are they protein? Or are they peptides? Further it is not clear of those percentages recited in the claims are based on weight or on other units. For the purpose of examination, it is interpreted that proteins and/or peptides in the protein source have the recited percentages and molecular weight, and that the percentages are weight percent. Appropriate correction is required.
Claims 4-12 depend from claim 1-3 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Banavara US Patent Application Publication No. 2015/0189905 (hereinafter referred to as Banavara).
Regarding claims 1-3, Banavara teaches an infant nutritional composition for infants from  0 to 3 months, 0 to 6 months or 6 to 12 months ([0001;0018;0056]) comprising a carbohydrate source [0006; 0060]; a fat source [0006; 0059] and a protein source [0006].
Banavara teaches that the protein source comprises intact milk protein including whey and/or casein, and a partially hydrolyzed protein [0006; 0043]. Intact whey protein and casein protein are known to have an MW that is above 5 kDa.
Banavara teaches that the partially hydrolyzed protein including peptides that has different MWs resulting from different types of proteins being hydrolyzed at different degrees; for example, at least 75%, 85%, 95% of the peptides have a molecular weight of less than 5 kDa, and/or the peptides useful in the present compositions have an MW ranging 0.3-12 KDa, about 0.3 to about 10 KDa, or about 0.5 to about 5 kDa ([0045-0047]). Further, Table 1, Table 2 and [0048-0050] of Banavara shows partially hydrolyzed protein/peptide with an MW of 2,000- 4,999 Da (Table 2, for example, SEQ ID19, SEQ ID 31, SEQ ID 33-34, SEQ ID 49-50 and SEQ ID 52),  an MW of 500-1,999 Da (e.g., SEQ ID 1-8, SEQ ID 10-18, SEQ ID 20-30, SEQ ID 32, SEQ ID 35-40, SEQ ID 42-48 and SEQ ID 51 in Table 1 and Table 2), and  an MW of less than 499 Da (e.g., SEQ ID 9 in Table 1 and SEQ ID 41 in Table 2) [0048-0050].
Banavara teaches that the total protein content of the composition includes both the intact milk protein and the partially hydrolyzed milk protein; and in certain embodiments, about 5 to about 25% of the total protein is the partially hydrolyzed milk protein ([0044]). As such, the amount of intact protein such as whey and/casein which has an MW above 5 kDa is 75-95%, which overlaps with that recited in claims 1-3. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Banavara is silent regarding the percentages of peptides listed in Table 1-2 which have an MW in the range of 2000-4999 Da, 500-1999 Da or less than 500 Da in the composition. However, Banavara teaches that the aforementioned peptides have beneficial functional properties such as antioxidant, antimicrobial and immunomodulatory properties [0008]; Table 2; [0052]). It thus would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amounts of those peptides through the choices of proteins that are being hydrolyzed and degrees of hydrolysis such that they could suitably provide beneficial functional properties such as antioxidant, antimicrobial and immunomodulatory properties to infant. As such, the percentages of peptides with varying MW recited in claims 1-3 are merely obvious variant of the prior art.
Regarding claims 4-9, Banavara teaches that the protein source comprises intact protein ([0043], beta-casein enriched casein hydrolysate ([0047) and amino acids ([0044]).
Regarding claims 10-12, Banavara teaches that the infant nutritional composition comprises lactoferrin, probiotic, prebiotic, inositol and polyunsaturated fatty acid [0010, 0088; 0061; 0064-0065; 0068; 0077].

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793